Bell, Chief Judge.
The entire statement made to show probable cause for the issuance of the search warrant is as follows: "I *177. . . make this affidavit on information furnished by an informer, whom has furnished positive information in the past . . .” This is insufficient. It completely fails to meet the requirements of reasons showing the informer’s reliability and how the informer obtained the information. Sams v. State, 121 Ga. App. 46 (172 SE2d 473).
Argued February 4, 1974
Decided March 6, 1974.
Altman, Williamson & McGraw, Robert B. Williamson, for appellant.
H. Lamar Cole, District Attorney, for appellee.
The trial court erred in denying the motion to suppress and in admitting, over objection, the evidence obtained from the search and seizure.

Judgment reversed.


Quillian and Clark, JJ, concur.